WOODLEY, Judge.
Appellant was found guilty of the murder of her husband Richard Box, and the jury assessed her punishment at 10 years.
The sufficiency of the evidence is not challenged. The killing occurred in appellant’s home and there were no witnesses. The deceased was shot twice with a pistol and died as a result of a bullet through the heart. The other shot entered his left arm near the wrist and emerged at the elbow.
Appellant admitted having fired the two shots as her husband stood, or was seated, unarmed. Her claim of self-defense was rejected by the jury.
It would serve no useful purpose to detail the marital difficulties between appellant and the deceased prior to the killing.
The brief filed on appellant’s behalf is addressed to the charge.
The transcript contains objections to the charge consisting of some 33 pages, and what is denominated “Defendant’s first amended objections to the charge” which occupies 31 additional pages of the transcript.
The court’s ruling following both the first and amended objections is the same and reads “Overruled except as given in the Court’s amended charge.”
Only one charge appears in the record before us. It appears to have adequately protected the rights of appellant and our attention has not been directed to any error therein.
The judgment is affirmed.